EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT







THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated October 25,
2011, is made and entered into on the terms and conditions hereinafter set
forth, by and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation
(the "Borrower"), and BANK OF AMERICA, N.A., a national banking association
("Lender").







RECITALS:




1.

Pursuant to a Credit Agreement dated as of October 30, 2007, by and between the
Borrower and the Lender, as amended by First Amendment to Credit Agreement dated
as of October 28, 2008, by and between the Borrower and the Lender, as amended
by Second Amendment to Credit Agreement dated as of October 27, 2009, as amended
by Third Amendment to Credit Agreement dated as of October 26, 2010, by and
between the Borrower and the Lender (as the same heretofore has been or
hereafter may be further amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time, the "Credit Agreement"), the
Lender agreed to make Loans to the Borrower and to issue Letters of Credit for
the account of the Borrower, all as more specifically described in the Credit
Agreement.




2.

The parties hereto desire to amend the Credit Agreement in certain respects as
more particularly hereinafter set forth.







AGREEMENTS:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:




1. Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate locations
according to alphabetical order, or by amending and restating existing
definitions to read as indicated, as applicable:




"Applicable Rate" means, (a) in connection with computations of interest for
Loans and Letters of Credit, a rate per annum equal to (i) 0.00% with respect to
Base Rate Loans, (ii) 0.70% with respect to Eurodollar Rate Loans, and
(iii) 0.70% with respect to Letters of Credit, and (b) in connection with
computations of commitment fees, a rate per annum equal to fifteen
one-hundredths of one percentage point (0.15%).




"Change in Law" means the occurrence, after the Fourth Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration,





interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.




"Fourth Amendment" means the Fourth Amendment to Credit Agreement dated
October 25, 2011, by and between the Borrower and the Lender.




"Fourth Amendment Effective Date" means October 25, 2011.




"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




"Maturity Date" means the later of (a) October 24, 2012 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section.




2. Amendment of Section 2.04.  The first sentence of subsection (a) of
Section 2.04 is hereby amended to add read as follows:




The Borrower may, upon notice to the Lender, at any time or from time to time
voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than
12:00 noon (A) three Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (B) on the date of prepayment of a Base Rate Loan;
(ii) any prepayment of a Eurodollar Rate Loan shall be in a principal amount of
 $250,000 or a whole multiple of $50,000 in excess thereof; (iii) any prepayment
of a Base Rate Loan shall be in a principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding; and (iv) prepayments shall be
accompanied by a prepayment fee if and to the extent required by the provisions
of Schedule 2.04 (but without duplication of any amounts payable pursuant to
Section 3.05) and otherwise subject to the provisions of Schedule 2.04.




3. Amendment of Section 3.04.  Section 3.04 is hereby amended to read as
follows:








3.04 Increased Costs.




(a)

Increased Costs Generally.  If any Change in Law shall:




(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, the Lender (except any
reserve requirement reflected in the Eurodollar Rate);




(ii)

subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Rate Loan, or change the basis
of taxation of payments to the Lender in respect thereof (except for Taxes or
Other Taxes as to which Section 3.01 shall govern); or




(iii)

impose on the Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or any Eurodollar Rate Loans or Letters of
Credit;




and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to the Lender of issuing or maintaining any
Letter of Credit (or of maintaining its obligation to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.




(b)

Capital Requirements.  If the Lender determines that any Change in Law affecting
the Lender, or any Lending Office of the Lender or the Lender's holding company,
regarding capital requirements has or would have the effect of reducing the rate
of return on the capital of the Lender or the Lender's holding company as a
consequence of this Agreement, the Commitment, the Loans or Letters of Credit to
a level below that which the Lender or the Lender's holding company could have
achieved but for such Change in Law (taking into consideration the policies of
the Lender and the Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender or the Lender's holding company
for any such reduction suffered.




(c)

Certificates for Reimbursement.  A certificate of the Lender setting forth the
amount or amounts necessary to compensate the Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section





and delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.




(d)

Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).




4. Amendment of Section 5.13.  Section 5.13 is hereby amended by deleting the
word "Third" in the first line and substituting in lieu thereof the word
"Fourth".




5. Amendment of Section 7.02.  Subsection 7.02(b) is hereby amended by deleting
the word "Third" in the two places in which it appears and substituting in lieu
thereof the word "Fourth".




6. Amendment of Section 7.03.  Subsection 7.03(b) is hereby amended by deleting
the word "Third" in the two places in which it appears and substituting in lieu
thereof the word "Fourth".




7. Amendment of Section 7.06.  Subsection 7.06(e) is hereby amended by deleting
the date "December 31, 2009" in the fourth line and substituting in lieu thereof
the date "December 31, 2010".




8. Addition of Schedule 2.04.  The Credit Agreement is hereby amended by adding
thereto Schedule 2.04 to this Amendment.




9. Amendment of Schedule 5.13.  Schedule 5.13 to the Credit Agreement is hereby
replaced with Schedule 5.13 to this Amendment.

 

10. Conditions to Effectiveness.  This Amendment shall be effective only upon
the satisfaction of the following conditions:




(a) the Borrower and the Lender shall have executed and delivered a counterpart
of this Amendment;




(b) each of the representations and warranties of the Borrower contained in
Section 8 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 7 shall have been
satisfied; and




(c)





the Lender shall have received such documents, instruments, certificates,
opinions and approvals as it reasonably may have requested.




11. Representations and Warranties of the Borrower.  As an inducement to the
Lender to enter into this Amendment, the Borrower hereby represents and warrants
that, on and as of the date hereof, and taking into account the provisions
hereof, the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects, except
for (a) representations and warranties that expressly relate to an earlier date,
which remain true and correct as of said earlier date, and (b) representations
and warranties that have become untrue or incorrect solely because of changes
permitted by the terms of the Credit Agreement and the other Loan Documents.




12. Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.




(a) Neither this Amendment nor any other indulgences that may have been granted
to the Borrower by the Lender shall constitute a course of dealing or otherwise
obligate the Lender to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Credit Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.




(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.




(c) Any noncompliance by the Borrower with any of the covenants, terms,
conditions or provisions of this Amendment shall constitute an Event of Default.




(d) Except to the extent amended or modified hereby, the Credit Agreement, the
other Loan Documents and all terms, conditions and provisions thereof shall
continue in full force and effect in all respects and shall be construed in
accordance with the modifications of the Credit Agreement effected hereby.
 Without limiting the generality of the foregoing, the Loan Documents and all of
the Collateral described therein secure and shall continue to secure the payment
of all Obligations, in each case taking into account the modifications of the
Credit Agreement effected hereby.




13. Further Actions.  Each of the parties to this Amendment agrees that at any
time and from time to time upon written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party reasonably may request in order to effect the intents and
purposes of this Amendment.




14.





Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.




15. Miscellaneous.




(a) This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.




(b) The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.




(c) All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified.  The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.




(d) Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.




(e) When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".











 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.







[Remainder of Page Intentionally Left Blank;

Signature Page Follows]








[Signature Page to Fourth Amendment to Credit Agreement

(National HealthCare Corporation) dated October 25, 2011]










BORROWER:







NATIONAL HEALTHCARE CORPORATION







By: /s/ John K. Lines

Name: John K. Lines

Title: SVP, Secretary & General Counsel










LENDER:







BANK OF AMERICA, N.A.







By: /s/ H. Hope Walker

Name: H. Hope Walker

Title:  V.P.


























SCHEDULE 2.04




PREPAYMENTS







(a)

[Reserved.]




(b)

Each prepayment, whether voluntary, by reason of acceleration or otherwise, will
be accompanied by the amount of accrued interest on the amount prepaid, and if
the prepayment is made during a Fixed Interest Rate Period, the prepayment fee
described below.




(c)

The prepayment fee is intended to compensate the Lender for the funding costs of
the prepaid credit, if any.  The prepayment fee will be determined by
calculating the funding costs incurred by the Lender, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Lender by reinvesting the prepaid funds at the
Reinvestment Rate.  The calculation is defined more fully below.




(d)

The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:




(i)

For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.




(ii)

If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.




(e)

The prepayment fee calculation is made separately for each Prepaid Installment.
 A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the "Scheduled Payment Date").
 However, as explained in the preceding paragraph, all amounts of the credit
which would have been paid after the end of the Fixed Interest Rate Period shall
be considered a single Prepaid Installment with a Scheduled Payment Date (for
the purposes of this calculation) equal to the last day of the Fixed Interest
Rate Period.




(f)

The prepayment fee for a particular Prepaid Installment will be calculated as
follows:




(i)

Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.








Schedule 2.04, p. 1




(ii)

Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were reinvested by the Lender at the Reinvestment Rate through
the Scheduled Payment Date.




(iii)

Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).




(iv)

If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment.




(g)

Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Lender.




(h)

The following definitions will apply to the calculation of the prepayment fee:




(i)

"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Lender, at which the Lender would be able to borrow
funds in the Bank Funding Markets for the duration of the Fixed Interest Rate
Period in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.




(ii)

 "Bank Funding Markets" means one or more wholesale funding markets available to
the Lender, including the LIBOR, Eurodollar and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Lender in
its sole discretion.




(iii)

"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Lender, as the rate at which the Lender would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.




(i)

The Original Cost of Funds Rate and the Reinvestment Rate are the Lender's
estimates only, and the Lender is under no obligation to actually purchase or
match funds for any transaction or reinvest any prepayment.  The Lender may
adjust the Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Lender deems appropriate.  These
rates are not fixed by or related in any way to any rate the Lender quotes or
pays for deposits accepted through its branch system.








Schedule 2.04, p. 0




SCHEDULE 5.13




SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS







Part (a).

Subsidiaries.




Subsidiaries of National HealthCare Corporation:




Company Name

State of Organization

City Corporation

TN

FMSC, Inc.

FL

NHC Delaware Investments Inc.

DE

NHC HealthCare/Lake City, Inc.

FL

NHC HealthCare/Pensacola, Inc.

FL

NHC/Delaware, Inc.

DE

NHC/OP, L.P.

DE




Subsidiaries of City Corporation:




Company Name

State of Organization

City Center L.P.

TN (1% General Partner Interest)

Premier Plus Insurance Company, Ltd.

Cayman Islands




Subsidiaries of NHC/Delaware, Inc.:




Company Name

State of Organization

National Healthcare Center of Fort Oglethorpe, L.P.

TN (1% General Partner Interest)

Nutritional Support Services, L.P.

TN (1% General Partner Interest)

NHC/OP, L.P.

DE (1% General Partner Interest)




Subsidiaries of NHC/OP, L.P.:




Company Name

State of Organization

National Health Realty, LLC

DE  

Medical Personnel Services, LLC

TN

Solaris Hospice, LLC

SC

Nutritional Support Services, L.P.

TN

Premier Group Insurance Company

TN

NHC HealthCare/Anniston, LLC

AL

NHC Place/Anniston, LLC

AL

NHC HealthCare/Moulton, LLC

AL

NHC HealthCare/Coconut Creek, LLC

FL

NHC HealthCare/Orlando, LLC

FL

NHC HealthCare/Rossville, LLC

GA

NHC HealthCare/Glasgow, LLC

KY

NHC HealthCare/Madisonville, LLC

KY

NHC HealthCare/Desloge, LLC

MO

NHC HealthCare/Joplin, LLC

MO

NHC HealthCare/Kennett, LLC

MO

NHC Place/Lake St. Charles, LLC

MO

NHC HealthCare-Macon, LLC

MO

NHC HealthCare/Maryland Heights, LLC

MO

NHC HealthCare-Osage Beach, LLC

MO

NHC HealthCare-Springfield Missouri, LLC

MO

NHC HealthCare/St. Charles, LLC

MO

NHC HealthCare/West Plains, LLC

MO

NHC HealthCare/Town & Country, LLC

MO

NHC HealthCare/Aiken, LLC

SC

NHC HealthCare/Anderson, LLC

SC

NHC HealthCare/Bluffton, LLC

SC

NHC HealthCare-Charleston, LLC

SC

NHC HealthCare/Clinton, LLC

SC

NHC HealthCare/Garden City, LLC

SC

NHC HealthCare/Greenville, LLC

SC

NHC HealthCare/Greenwood, LLC

SC

NHC HealthCare/Laurens, LLC

SC

NHC HealthCare/Lexington, LLC

SC

NHC HealthCare/Mauldin, LLC

SC

NHC HealthCare/North Augusta, LLC

SC

NHC HealthCare/Parklane, LLC

SC

NHC Place-Charleston, LLC

SC

The Palmettos of Parklane, LLC

SC

AdamsPlace, LLC

TN

NHC HealthCare/Athens, LLC

TN

NHC HealthCare/Chattanooga, LLC

TN

NHC HealthCare/Columbia, LLC

TN

NHC HealthCare/Cool Springs, LLC

TN

NHC HealthCare/Dickson, LLC

TN

NHC HealthCare/Farragut, LLC

TN

NHC HealthCare/Franklin, LLC

TN

NHC HealthCare/Hendersonville, LLC

TN

NHC HealthCare/Hillview, LLC

TN

NHC HealthCare/Holston Hills, LLC

TN

NHC HealthCare/Johnson City, LLC

TN

NHC HealthCare/Knoxville, LLC

TN

NHC HealthCare/Lewisburg, LLC

TN

NHC HealthCare/McMinnville, LLC

TN

NHC HealthCare/Milan, LLC

TN

NHC HealthCare/Oakwood, LLC

TN

NHC HealthCare/Pulaski, LLC

TN

NHC HealthCare/Scott, LLC

TN

NHC HealthCare/Sequatchie, LLC

TN

NHC HealthCare/Smithville, LLC

TN

NHC HealthCare/Somerville, LLC

TN

NHC HealthCare/Sparta, LLC

TN

NHC HealthCare/Springfield, LLC

TN

NHC HealthCare/Tullahoma, LLC

TN

NHC HealthCare-Sumner, LLC

TN

Standifer Place Properties, LLC

TN

The Health Center of Hermitage, LLC

TN

The Health Center of Nashville, LLC

TN

NHC HealthCare/Bristol, LLC

VA

Arizona HealthCare Advisors, LLC

AZ

Hudson HealthCare Advisors, LLC

FL

Kansas HealthCare Advisors, LLC

KS

Kentucky HealthCare Advisors, LLC

KY

Massachusetts HealthCare Advisors, LLC

MA

Missouri HealthCare Advisors, LLC

MO

New Hampshire HealthCare Facilities Advisors, LLC

NH

NHC Homecare Missouri, LLC

MO

NHC Homecare-South Carolina, LLC

SC

South Carolina HealthCare Advisors, LLC

SC

Tennessee HealthCare Advisors, LLC

TN








Schedule 5.13, p. 3




Part (b).

Other Equity Investments.




Knoxville Health Care Center, LP

25% general partner (NHC/OP)

Caris HealthCare, LP

56.9% limited partner (NHC/OP)

National Hospice, Inc.

50% owned by NHC/OP

National HealthCare Center of Fort Oglethorpe, L.P.

99% limited partner (NHC/OP)

City Center L.P.

94.626% limited partner (NHC/OP)




[ex101banhc4thamendmenttoc002.gif] [ex101banhc4thamendmenttoc002.gif]





Schedule 5.13, p. 0




SCHEDULE 7.02




EXISTING INVESTMENTS







Existing Investments in Subsidiaries identified in Part (a) of Schedule 5.13.







Investments




June 30, 2011

Premier Plus Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (Borrower)

$ 11,630,211

Investments eliminated in consolidation




Premier Group Insurance Company

   Not a guarantor

   Consolidates with NHC

Wholly owned subsidiary (NHC/OP)

2,700,000

Investments eliminated in consolidation




City Center, LP

   Not a guarantor

   Consolidates with NHC

1% general (City Corporation) and 94.626% limited (NHC/OP) partner

3,036,007

Investment eliminated in consolidation




NHC of Fort Oglethorpe, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

(2,203,607)

Investment eliminated in consolidation




Nutritional Support Services, LP

   Not a guarantor

   Consolidates with NHC

1% general (NHC/Delaware, Inc.) and 99% limited (NHC/OP) partner

11,028,449

Investment eliminated in consolidation




Knoxville Health Care Center, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC




25% general partner (Borrower)

1,367,604

Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC




56.9% limited partner (NHC/OP)

14,313,548

National Hospice, Inc.

General partner for Caris HealthCare, LP

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC




50% owned by NHC/OP

270,718

Summerfield Development, LLC

   Not a guarantor

   Recorded on equity method

   Does not consolidate with NHC




11.11% member (NHC/OP)

47,972







Notes Receivable




June 30, 2011

Standifer Place, LLC

Chattanooga Health and Edu. Bonds (currently held by NHC/OP)

50,000

Ocoee Health Care Center

First mortgage (currently held by National Health Realty, LLC)

3,318,581

Sarasota Health Care

First mortgage (currently held by National Health Realty, LLC)

3,597,108

Castleton Health Care Center

Working capital loan (currently held by National Health Realty, LLC)

109,654

Brownsburg Health Care Center

First mortgage (currently held by National Health Realty, LLC)

4,912,590

Castleton Health Care Center

First mortgage (currently held by National Health Realty, LLC)

1,423,592

Plainfield Health Care Center

First mortgage (currently held by National Health Realty, LLC)

3,301,204

Castleton Health Care Center

Working capital loan (currently held by NHC/OP)

1,564,736

Plainfield Health Care Center

Working capital loan (currently held by NHC/OP)

1, 711,565

Brownsburg Health Care Center

Working capital loan (currently held by NHC/OP)

1,280,767

Standifer Place, LLC

Working capital loan (currently held by NHC/OP)

1,443,124

Osceola Health Care Center

First mortgage (currently held by Premier Plus)

7,922,741








Schedule 7.02, p. 0




SCHEDULE 7.03




EXISTING INDEBTEDNESS







Notes Payable by Obligor







National Health Corporation

Term note

10,000,000

Standifer Place, LLC

Chattanooga Health & Educational Facilities Bonds

50,000




Guarantees:







National Health Corporation

1988 ESOT Debt (National Health Investors, Inc.'s portion)

-0-














Schedule 7.03, p. 1